Title: To James Madison from John Gavino, 22 March 1807
From: Gavino, John
To: Madison, James



No. 41
Sir
Gibraltar 22d March 1807

I have not been honourd with any of your favours, since my last dispatch No. 40 under date of 10: Inst:.  I then informed you of Messrs: Baring of London having paid Coll. Lears drft to my order Pr £1500 Stg when became due.  I also informd you that Adl: Duckworth was at anchor with 14 British Sail of the Line oposite the Dardenals, as the Turkish Govermt: had refused their passing up, as that the Turkish fleet at Constantinople were ready for sea Consisting of 17 Ships the Line.
I now have the honour of annexing you Extract of a letter from Mr. Lewis who Coll. Lear left at Algiers, on his going for Tunis.  It is dated 22d: Ulto.  I find the Constitution Capn: Campbell has been at Malta & Saild for Syracuse, I have not a line from him or Coll. Lear, nor do they mention any thing to me regarding the affairs of Tunis.
The Spaniards have also Enforced Bonapartes Blocading Manifesto of 21st: Novr: last, & keep a Vigilent lookout for Nutrals in the Gutt.
A few days ago the Brig Alert of Newbury Port Samuel Herrciks Master from Marseilles bound to Newbury Port was taken with ahead wind in the Gutt which obliged his making for this Port in effecting which he got within reach of the Gunns of the Battery at Cabrito Point, when the Spaniards fir’d at said Brig, & badly wounded in the Leg Daniel Ford one of her Mariners, whom I have been obliged to take on shore to be Cured, & is now mending, tho at one time a mortification was apprehended.  I have sent Copy of the Masters deposition to M. Young Esqr at Madrid to lay same before our Minister at that Court.  I have the honour to be with respect Sir Your most obed & most huml. Sert

John Gavino


Herewith a dispatch from Consul Simpson of Tanger.

